Citation Nr: 1542269	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia (claimed as a residual of an in-service head injury).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty for training in the U.S. Army National Guard (ARNG) from May 1, 1987, to July 31, 1987, from September 14, 1987, to September 18, 1987, from September 21, 1987, to September 25, 1987, and from June 18, 1988, to July 2, 1988, with additional service in the Arkansas and Missouri National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied reopening the Veteran's previously-denied claim for service connection for schizophrenia.  Service connection for schizophrenia was previously denied by the RO in an unappealed June 1993 Rating Decision, and the Veteran's requests to reopen the claim were denied by the RO in August 1999, January 2002, and February 2002 Rating Decisions.  

The aforementioned January 2002 Rating Decision also denied the Veteran's claim for service connection for a head injury.  While the Veteran did not perfect an appeal as to this claim, he has consistently reported that he received multiple in-service head injuries in 1987 and 1988.  See:  (1) October 1988 summary of psychological evaluation from Warner Brown Hospital, stating "Medical information does indicated [sic] that he was hit in the head with a shovel in July 1988"; (2) discharge summary from Warner Brown Hospital, dated from October 1988 to November 1988 "He also complains of some headache, but did give a history of head injury when he was hit on the head with the shovel around July of this year"; (3) July 1992 VA mental disorders examination "He had an incident in the service when he got hit in the head.  He states this is when he started [symptoms of schizophrenia]"; (4) VA Form 21-526, received July 2001 (indicating July 1987 head injury); (5) VA Form 21-4138 received January 2003 (claiming a head injury in July 1987 or August 1987); (6) VA Form 21-4138 received September 2004 ("I was injured and suffered a head injury while on active duty as I was serving in the National Guard"; (7) September 2014 private psychological evaluation from Richard L. Sylvester, Ph.D. ("According to his and his mother's report, his symptoms began while he was in boot camp, following a vicious assault with possible head trauma"; and (8) Veteran's testimony during August 2014 videoconference hearing (that he was struck by a comrade repeatedly with a flashlight during boot camp in 1987 and was hospitalized with 6 stiches and was also hit in the head with a shovel in 1988 during active duty training).  Hence, the Board has characterized the issue accordingly.  

In August 2014, the Veteran appeared and provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefits Management System (VBMS) and "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his August 2014 Board videoconference hearing, the Veteran testified that he had filed for benefits from the Social Security Administration (SSA) in 1989 or 1990 and was receiving benefits (apparently for schizophrenia, which was continuous since that time.)  See also VA Form 21-4138, received May 1999 "I have been proven to be mentally disabled through the Social Security Administration.  My disability began when I was on active National duty."  

Unfortunately, the records from the Veteran's SSA benefits award, including his application, determination, and any records upon which the determination was made, are not yet of record.  In addition, review of the record does not reveal any attempt has been made to search for the Veteran's SSA records.  These records may be relevant to the claim on appeal.  As such, remand is required to obtain the 
records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c)(1)(C); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. After completion of the foregoing and any other requested development, the AOJ should readjudicate whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia (claimed as a residual of an in-service head injury).  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




